36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.G.E. CAPITAL MORTGAGE SERVICES, INCORPORATED, Plaintiff Appellee,v.Andoukwum Unqieikwen B. AZAUKA, Defendant Appellant.G.E. CAPITAL MORTGAGE SERVICES, INCORPORATED, Plaintiff Appellee,v.Andoukwum Unqieikwen B. AZAUKA, Defendant Appellant.
Nos. 94-1729, 94-1800.
United States Court of Appeals, Fourth Circuit.
Submitted August 25, 1994.Decided September 19, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Deborah K. Chasanow, Magistrate Judge.  (CA-94-1115-DKC).
Andoukwum Unqieikwen B. Azauka, pro se.
William Mapp Savage, Arlington, VA.
Before RUSSELL and MICHAEL, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
In these consolidated appeals, Appellant seeks to appeal the district court's order remanding a foreclosure action to state court.  We dismiss the appeal for lack of jurisdiction because the order is not appealable.  An order remanding a case to the state court from which it was removed is not reviewable on appeal absent special circumstances not applicable here.  28 U.S.C. Sec. 1447(d) (1988).


2
We therefore dismiss the appeals.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 We deny Appellee's motion to dismiss the action pursuant to Fed.R.Civ.P. 12(b)(1) and 12(b)(6).  We also deny Appellant's motion for costs and attorney fees